Title: From John Adams to Edmé Jacques Genet, 1 August 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Saturday Morning. Aug. 1. 1778
      
     
     M. Adams is not able to inform Monsieur Genet, the precise Date of the inclosed Law. It was made in the Course of the last Winter, in the Month of January, as Mr. Adams believes. He remembers it began to be carried into Execution, the Beginning of February immediately before his Embarkation, for Europe.
     Monsieur Genet, will observe that it is not a Simple Resolution, but a Solemn Act of the Legislature in all its Branches, and cloathed with all the Formalities of a perpetual Law.
     M. A. has the Honour to congratulate Monsieur Genet, upon the glorious News from Brest. He thinks it a most important, and in all human Probability a decisive Event. He wishes most sincerely that the Compte D’Estaing may have acquired as much Glory, as M. the C. D’orvilliere’s and that a few days may make Us happy in the News of it.
     M. Adams requests M. Genet, for the future to write to him, in French, which he supposes will be easier for M. Genet, and M. A. wishes to read every Thing in French for the present.
    